           Case 1:17-vv-01493-UNJ Document 33 Filed 10/17/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1493V
                                      Filed: July 27, 2018
                                        UNPUBLISHED


    ANGELA B. COOPER,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Jeffrey A. Golvash, Brennan, Robins, & Daley P.C., Pittsburgh, PA, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
       respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On October 11, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury, shoulder injury
related to vaccine administration (“SIRVA”), or, in the alternative, a SIRVA caused-in-
fact by the influenza vaccine she received on October 16, 2015. Petition at 1, ¶ 9.
Petitioner further alleges that she received the vaccination in the United States, suffered
the residual effects of her injury for more than six months, and that neither she nor any
other party has never received compensation for her injury, alleged as vaccine caused.
Id. at ¶¶ 2, 9-10. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:17-vv-01493-UNJ Document 33 Filed 10/17/18 Page 2 of 2




        On July 27, 2018, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “has concluded that compensation is appropriate because
petitioner’s injury meets the requirements of a Table injury claim for SIRVA stemming
from the flu vaccination administered on October 16, 2015.” Id. at 3. Respondent
further agrees that “petitioner has met the statutory requirements for entitlement to
compensation.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
